Title: From John Adams to Jedidiah Morse, 15 May 1815
From: Adams, John
To: Morse, Jedidiah



Dear Doctor
Quincy May. 15. 1815

I thank you for your favour of the 10th. and the Pamphlet inclosed “American Unitarianism.” I have turned over its Leaves, and found nothing that was not familiarly known to me
In the preface, Unitarianism, is represented as only thirty years old in New England. I can testify as a Witness to its old Age. Sixty five years Ago, my own Minister the Reverend Lemuel Briant, Dr Jonathan Mayhew of the West Church in Boston, The Reverend Mr Shute of Hingham The Reverend John Brown of Cohasset, and perhaps equal to all, if not above all, The Reverend Mr Gay of Hingham; were Unitarians. Among the Laity, how many could I name Lawyers, Physicians, Tradesmen, Farmers? I could fill a Sheet, but at present will name only one. Richard Cranch a Man who had Studied Divinity, and Jewish and Christian Antiquities more than any Clergyman now existing in New England
More than fifty years ago I read Dr Samuel Clark, Emlyn, and Dr Waterland. Do you expect, my dear Doctor to teach me any new thing in favour of Athanasianism?
There is, my dear Doctor, at present existing in the World a Church phylosophic, as Subtle as learned, as hypocritical, as the holy roman, Catholic, Apostolic and Œcumenical Church.
This phylosophical Church was originally English. Voltaire learned it from Lord Herbert, Hobbes Morgan Collin Shaftsbury Bolingbroke &c &c &c
You may depend upon it, your Exertions will promote the Church phylosophic more than the Church Athenasian, or Presbyterian.
This and the coming Age will not be ruled by Inquisitions or Jesuits. The restoration of Napoleon, has been caused by the Resurection of Inquisitions and Jesuits.
I am, and wish to be your Friend
John Adams